                 Case 17-00348      Doc 179     Filed 11/13/18      Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                              BALTIMORE DIVISION

IN RE                                                 CASE NO. 17-15088-MMH

ROBERT S. SIEGAL                                      CHAPTER 13
    DEBTOR


ROBERT S. SIEGAL

        PLAINTIFF

V.                                                    ADVERSARY NO. 17-348

LAWRENCE R. EVERETT, et al.,

        DEFENDANTS.


                         AMENDED CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on October 25, 2018, I caused the Reply in Support of Motion

in Limine [ECF 172] to be filed on the Court’s ECF system for electronic service on all counsel

of record as follows:

        Joseph Michael Selba
        Tydings & Rosenberg LLP
        One E Pratt St Suite 901
        Baltimore, MD 21202
        JSelba@tydingslaw.com

and via email to the Chapter 13 Trustee as follows:

        Robert S. Thomas, II
        Chapter 13 Trustee
        300 E Joppa Rd
        Towson, MD 21286
        rthomas@ch13balt.com

                                                      /s/ Marios J. Monopolis
                                                      Marios J. Monopolis
